Citation Nr: 1703668	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-47 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for headaches.

2. Entitlement to service connection for degenerative disc disease of the cervical spine (cervical spine disability), to include as secondary to service-connected headaches and/or right trapezius muscle spasm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from June 1977 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, in which the Veteran was granted service connection for headaches and assigned an initial 10 percent rating. That decision also denied the Veteran service connection for his a cervical spine disability.

In May 2011, the Veteran testified at a Travel Board hearing that was chaired by the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the Veteran's claims file. 

This case was remanded for additional development to the Agency of Original Jurisdiction (AOJ) in an April 2016 decision. The case is now again before the Board for review.

The issue of entitlement to service connection for degenerative disc disease of the cervical spine (cervical spine disability) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches are not manifested by characteristic prostrating attacks.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for headaches have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability. They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R., Part 4; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability. See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).

The Veteran's headaches are currently evaluated as 10 percent disabling under Diagnostic Code 8100. A 10 percent disability rating is warranted for characteristic prostrating attacks averaging one in 2 months over last several months. A 30 percent disability rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months. A 50 percent disability rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating." See id. However, "prostration" is medically defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012). 

In the Veteran's November 2009 VA Form 9, the Veteran stated that he suffered "prostrating attacks" several times a week. During his May 2011 Board hearing, the Veteran stated that he had "prostrating attacks." During both the August 2013 and July 2015 VA medical examinations, the examiners reported that the Veteran did not have any characteristic prostrating attacks of headache pain. However, as explained in the Board's April 2016 remand, neither the Veteran nor the VA examiners provided any context for what headache symptoms constitute "prostrating attacks" or clearly noted the frequency of the Veteran's headaches. At the August 2013 VA examination, the Veteran reported that his headaches were constant and never go away. Then at the July 2015 VA examination he indicated that his headaches "happen more often than [he] would like," and reported having a headache one week prior.

The Veteran was afforded another VA medical opinion in April 2016. The examiner opined that the Veteran's VA medical examination and records were silent for objective evidence of exhaustion, powerlessness, or characteristic prostrating attacks. The examiner opined that none of the Veteran's self-reported symptoms in his VA treatment records or VA medical examinations rose to the level of characteristic prostrating attacks. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Court has generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Charles v. Principi, 16. 370 (2002) (tinnitus).

While the Veteran is competent to report his symptoms such as extreme exhaustion or powerlessness, he is not competent to make a medical determination such as whether his symptoms rise to the level of characteristic prostrating attacks. His self-reported symptoms do not rise to the level of characteristic prostrating attacks, and the Veteran has reported his headaches as such, without supporting detail or explanation. 

There is no evidence that the Veteran's headaches are manifested by characteristic prostrating attacks occurring on an average once a month over last several months. The preponderance of the evidence is against the Veteran's claim for an increased disability rating for headaches, and the doctrine of reasonable doubt is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



Extraschedular

The Board considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's headaches and his symptomatology. The overall disability picture with respect to headaches does not show any significant impairment beyond that contemplated by the ratings assigned. There is no evidence of more severe manifestations occurring, such as hospitalization or incapacitation due to any of these disabilities. There is no evidence of any more severe functional or occupational impairment during the period on appeal. As such, the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity. Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned scheduler ratings are, therefore, adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 10 percent for headaches is denied.


REMAND

Unfortunately, due to the reasons that follow, a remand is required. Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded appropriate adjudicatory assistance in pursuit of his claim.

At his May 2011 hearing the Veteran contended that his cervical spine disability resulted from a motor-vehicle accident that occurred in 1985 during service. Board Hr'g Tr. 17-18. The Veteran is already service connected for right upper trapezius muscle spasm and tension headaches secondary to right trapezius muscle spasm in connection with the 1985 motor-vehicle accident. The trapezius muscle is involved in the "spinous processes of the seventh cervical and all thoracic vertebrae" near the occipital bone. See Dorland's Illustrated Medical Dictionary, 1212 (32nd ed. 2012). On his December 2008 benefit application the Veteran indicates that he has had cervical spine pain since the motor-vehicle accident, and reports that he received treatment from VA for all of these conditions.

However, according to December 2004 VA treatment records, prior to seeking treatment through VA for his cervical spine condition, the Veteran reports he was diagnosed with "enlarged discs" of the cervical spine by a private physician. October 2005 VA treatment records note "disc narrowing" and "degenerative changes" of the cervical spine, with a later diagnosis of degenerative disc disease. The Veteran was later provisionally diagnosed with cervical disc disease in February 2006 and was formally diagnosed with degenerative disc disease in June 2008. A private treatment record from May 2003 by Dr. K. M. indicates that the Veteran had been informed that he had disc degenerative of the C5/C6 portion of the cervical spine around 2001 by another physician.

A review of the Veteran's August 2013 examination reveals that the examiner opined that it was less likely than not that the Veteran's cervical spine disability was related to service. Much of the rationale provided for this opinion was based on the commonness of degenerative changes due to age and the Veteran's current age, the lack of evidence that whiplash causes degenerative changes later in life, and the lack of onset of symptoms until several years after the motor-vehicle accident occurred. As such, given the evidence in the claims file suggesting there are outstanding medical records documenting an earlier onset of degenerative changes in the cervical spine, remand of the claim is required to afford the Veteran the opportunity to either submit these outstanding records, or authorize VA to collect these outstanding private treatment records on his behalf.

The Veteran has not been afforded a VA medical examination to determine whether the Veteran's claimed cervical spine disability is related to his service-connected headaches and/or right trapezius muscle spasm.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of any current cervical spine disability. 

The claims file, including a copy of this REMAND, should be made available to the examiner.

All appropriate tests and studies should be conducted.

After a review of the record on appeal, the examiner should respond to the following:

Identify and diagnose any current cervical spine disabilities. The examiner is to opine whether it is at least as likely as not that the Veteran's current spine disabilities are related to his active military service.  If not, the examiner must opine whether it is at least as likely as not that the Veteran's spine disabilities are either caused or permanently aggravated by his service-connected disabilities, either singularly or in combination. The appellant's service connected disorders include headaches or right trapezius muscle spasm. The examiner must specifically discuss the impact of medications used to treat the Veteran's service-connected disabilities. 

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

2. Then, the AOJ should readjudicate the claim. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal. A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







(Continued on next page.)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


